Citation Nr: 0030271	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  99-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to 
September 1966 and from April 1967 to March 1979.  

This appeal arises from a September 1998 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable 
evaluation for bilateral hearing loss and denied service 
connection for tinnitus and a right knee disorder.  

The claims for service connection for tinnitus and a right 
knee disorder are the subject of the remand immediately 
following this decision.


FINDING OF FACT

Results of the September 1998 VA audiometric examination 
correspond to a level III and level II in the right and left 
ears, respectively.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, Diagnostic Code 
6100 (1998 and 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an increased evaluation for bilateral hearing 
loss

At the outset, VA has a duty to assist in the development of 
facts pertinent to this claim.  38 C.F.R. § 3.103(a) (2000); 
see also Veterans Claims Assistance Act of 2000.  The Board 
is satisfied that all relevant facts have been properly 
developed.  The veteran underwent a September 1998 VA 
examination in connection with this claim.  The record is now 
complete; there is no further obligation to assist the 
veteran in the development of his claim.  

Service connection for high frequency bilateral hearing loss 
was granted by rating decision of August 1979.  A 
noncompensable evaluation was awarded, effective April 1979.  
The noncompensable evaluation has been in effect since that 
date. 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  

The veteran's hearing loss is rated under Diagnostic Code 
6100.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998), including the rating criteria for evaluating 
a hearing loss disorder.  This amendment was effective June 
10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 
1999).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  

The new regulations were not in effect when the rating 
decision on appeal was made, and the RO has not considered 
the new regulations.  Therefore, the veteran and his 
representative have not had notice of the new regulations.  
However, the veteran is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation). 

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  See 38 C.F.R. § 4.85(a) and (d) (2000).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998 and 2000); 38 C.F.R. 
§ 4.85(b) and (e) (1998 and 2000).  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25202 (May 11, 1999).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, that of Diagnostic Code 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  The 
first new provision, that of 38 C.F.R. § 4.86(a), indicates 
that if puretone thresholds in the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects the fact that 
with a 55-decibel threshold level (the level at which speech 
becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999). 

The veteran underwent a VA audiology examination in 
September 1998.  This examination revealed an average pure 
tone threshold at 1000, 2000, 3000, and 4000 hertz of 63 
decibels in the right ear and 55 decibels in the left ear, 
with speech recognition ability of 88 percent bilaterally.  
This corresponds to a level III hearing in the right ear and 
a level II hearing in the left ear, pursuant to the Rating 
Schedule.

A level II hearing loss combined with a level III hearing 
loss equates to a noncompensable evaluation.  38 C.F.R. § 
4.85.  Under these circumstances, there is no basis for 
assignment of a higher evaluation.  The assignment of a 
specific disability evaluation for hearing loss is achieved 
by a the mechanical application of the Rating Schedule to the 
numeric designations assigned, after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based on the foregoing, a compensable evaluation for 
bilateral hearing loss is not warranted.  

The provisions of 4.86(a) do not apply to the veteran's 
situation as the audiometric results in 1998 did not show 
puretone thresholds of 55 decibels or greater in the relevant 
frequencies for both ears.  The provisions of 38 C.F.R. 
§ 4.86(b) are also not for application because puretone 
threshold were not 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

Service connection for a right knee disorder and tinnitus

Based on VA's duty to assist in the development of facts 
pertinent to these claims, additional development is 
necessary prior to final adjudication of the claims.  See 
Veterans Claims Assistance Act of 2000.

Service medical records show that the veteran was treated on 
at least one occasion for right knee complaints.  After 
service, he underwent a total right knee arthroplasty in 
June 1998.  The veteran's VA operative report is associated 
with the claims folder.  However, hospitalization and/or 
treatment records from June 1998 are not of record.  These 
records should be obtained on remand.  See Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992) (VA records are constructively 
part of the record which must be considered).

Given the uncertainty of the etiology of the veteran's right 
knee disability, on remand he should also be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993) (where there is a 
reasonable possibility that a current condition is related to 
or is a residual of a condition experienced in service, the 
Board should seek "a medical opinion as to whether [the 
claimant's] current disabilities are in any way related to or 
a residual of those experienced in service.")  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

As for the claim for service connection for tinnitus, the 
veteran underwent a VA examination in September 1998.  
Tinnitus was diagnosed; however, the examiner did not provide 
an opinion as to the etiology of the condition.  Likewise, 
another VA examination is warranted in order to obtain an 
opinion.

Further, the veteran indicated in his March 1999 notice of 
disagreement that the RO had not notified him whether his 
service medical records dated from 1977 to 1979 were 
associated with the claims folder and reviewed.  It appears 
that service medical records for this timeframe are not of 
record.  Accordingly, the RO should attempt to obtain any 
additional service medical records and associate them with 
the claims folder.  

Finally, the Board notes the RO denied the veteran's claims 
as not well grounded, a legal basis no longer in effect.  
Accordingly, the Board finds that a review of the prior 
decision should be undertaken by the RO based on the current 
state of the law.

This case is REMANDED to the RO for the following:

1.  Contact the National Personnel 
Records Center (NPRC) and any other 
indicated agency, and request copies of 
the veteran's complete service medical 
records, including those dated from 1977 
to 1979.  Efforts to obtain the records 
shall continue until the records are 
obtained or unless it is reasonably 
certain that they do not exist or that 
further efforts to obtain them would be 
futile.

2.  Request that the veteran provide a 
complete list of those who have treated 
him for his right knee disorder and 
tinnitus since his separation from 
service and obtain all records of any 
treatment reported by the veteran that 
are not already in the claims file.  The 
Board is particularly interested in any 
treatment received at the VA Medical 
Center in Alexandria, Louisiana, 
including records concerning his right 
knee surgery in June 1998. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  
 
If requests for any records are not 
successful, tell the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and describe any further action 
to be taken by VA with respect to the 
claim(s).  

3.  Afford the veteran an appropriate VA 
examination in order to determine the date of 
onset and etiology of his right knee 
disorder.  The claims folder and a copy of 
this remand are to be made available to the 
examiner prior to the examination, and the 
examiner is asked to indicate that he or she 
has reviewed the claims folder, including the 
service medical records.  All tests deemed 
necessary by the examiner are to be 
performed. 

The examiner should specifically express 
an opinion as to the date of onset and 
etiology of any current right knee 
disorder.  Specifically, is it at least 
as likely as not that any current right 
knee disorder was caused by an in-service 
disease or injury?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

4.  Afford the veteran an appropriate VA 
examination in order to determine the date of 
onset and etiology of his tinnitus.  The 
claims folder and a copy of this remand are 
to be made available to the examiner prior to 
the examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder, including the service medical 
records.  All tests deemed necessary by the 
examiner are to be performed. 

The examiner should specifically express 
an opinion as to the date of onset and 
etiology of any current tinnitus.  
Specifically, is it at least as likely as 
not that any current tinnitus was caused 
by an in-service disease or injury, 
including noise exposure?

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.
 
5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  

7.  If the decision with respect to the 
claims remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto. 
    
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 


